MANN, Judge.
Appellant was convicted of buying, receiving, and aiding in the concealment of stolen property. He complains on appeal of alleged errors during the trial, to none of which timely objection was raised and none of which is fundamental. Jones v. State, 187 So.2d 915 (2d D.C.A.Fla.1966), cert.den. 194 So.2d 619 (Fla.1967). Appellant also contends that he was denied a fair trial because of the representation by the samé attorney of appellant and a codefend-ant. This contention is without merit because appellant voluntarily engaged the attorney who represented him. Davis v. State, 209 So.2d 701 (3d D.C.A.Fla.1968).
Affirmed.
LILES, C. J., and PIERCE, J., concur.